DETAILED ACTION
Claims 1-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claim 20 is directed to non-statutory subject matter.  
Claim 20 is directed to a “system”. The body/structure of the claim indicate that the “system” does not include any hardware structure. The “steps” are not explicitly claimed as hardware and may be interpreted as software. The “system” is therefore directed to software per se. 
As software therefore, the “system” is not a process, a machine, a manufacture or a composition of matter and as such not directed to statutory subject matter.
To address the “software per se”, the claim 20 could be amended as follows:
“A system for automatically fulfilling, construction and design product sample requests, comprising in combination: 
a memory storing instructions; and 
a one or more processors, the one or more processors when executed processes the instructions comprising:
for receiving one or more first messages on a product sample management application on a server network device with one or more processors via a communications network from a network device with the one or more processors...”.


Allowable Subject Matter
Claims 1-19 are allowed.
NOTE: Claim 20 would also be allowed if the 101 rejection is address.

REASONS FOR ALLOWANCE:
     The following is an examiner’s statement of reasons for allowance:
The closest prior art of records, (US Pub. No. 2014/0058959 A1 to Isbjornssund, U.S. Pub. No. 2017/0083864 A1 to Saito et al. and U.S. Pub. No. 2020/00380587 A1 to Vaughn et al.) taken alone or in combination do not specifically disclose or suggest the claimed recitations (claims 1, 19 and 20) of determining automatically from the product sample management application on the server network device with an artificial intelligence (Al) application and a first set Al methods: (1) whether the network device requesting the plurality of different architecture, design or construction physical product samples is qualified to receive the plurality of different architecture, design or construction, physical product samples for the desired project and
determining from the product sample management application with the (Al) application with a second set of one or more Al methods an appropriate size and shape for a shipping container required to include the all the requested architecture, design or construction product samples available as physical product samples, the 3D printed product samples and the fabricated product samples for the desired project…”, when taken in the context of claims as a whole.  
The dependent claims are allowed as they depend upon allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. No. 2014/0058959 A1 to Isbjornssund and directed to a method of enforcing 3D restricted rights in a rapid manufacturing and prototyping environment.
.U.S. Pub. No. 2017/0083864 A1 to Saito et al. and directed to a methods, systems, and apparatuses for order fulfillment and more particularly relates to intelligent automated package and shipping method selection for orders and Machine learning for analyzing of or referring back to one or more previously shipped orders to make predictions or selections for future orders. 
U.S. Pat. No. 10,991,116 B1 issued to Barish and directed to a  three-dimensional (3D) depth imaging systems and methods for automatically determining shipping container fullness based on imaging templates as described further herein. U.S. Pub. No. 2019/0152703 A1 to Sellner et al. and directed to and directed to warehouse automation and methods of controlling material flow can be used to streamline order fulfillment.
U.S Pub. No. 2020/0380587 A1 to Vaughn et al. and directed to a cognitive agent fulfilling a product order by selecting a viable 3D printing partner to “print” a portion of product components and assemble the product to ship to a customer.
U.S. Pub. No. 2018/0322225 A1 to Schwartz and directed to a construction management system that allows a user to capture an item identifier from an item (e.g., shipment, group of components, and/or one or more components) using a mobile device. The item identifier may be used to identify a project and access a model for the product, identify a component in a model, and/or identify the components in a shipment for staging purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194